DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on March 09, 2022 and are acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
do not extend into the annular space” is indefinite, the limitation is a negative limitation and the specification does not describe a reason not to extend the deflecting elements into the annular space.
Claim 3 in lines 1-3 recited the limitation “at least one of the deflecting elements extends from the guide vane assembly into the separating zone and/or into the annular space” is indefinite, the limitation does not agree with the newly presented language of claim 1 “wherein the deflecting elements do not extend into the annular space between the guide vane assembly and the separator housing“. 
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6 and 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. US. Publication (2010/0236458) hereinafter Otani in view of Daimaru et al. US. Publication (2012/0138718) hereinafter Daimaru.
Regarding claim 1, (Currently Amended)
Otani discloses a separator (see fig.3-5), comprising 
a separator housing (41), 
a separator wheel (20) arranged inside the separator housing (41) and having an axis of rotation (X), and 
a guide vane assembly (the assembly marked as 14 in fig.1 hereinafter V) arranged in the separator housing (41), 

    PNG
    media_image1.png
    498
    442
    media_image1.png
    Greyscale

wherein an annular space (see fig.1) is provided between the guide vane assembly (V) and the separator housing (41) in the radial direction (crossed lines see fig.2) perpendicular to the axis of rotation (center point (i.e. point of connection) of the crossed lines see fig.2) and 
a separation zone (space between elements 14 and 21 see fig.1) is provided between the guide vane assembly (V) and the separator wheel (20) 
wherein the guide vane assembly (V) comprises a plurality of vertical guide vanes (14), 
wherein multiple deflecting elements (13) are arranged between at least two adjacent vertical guide vanes (14),and has at least one downward-pointing (see fig.1), 
wherein the first end section is directed downward (see fig.1), and wherein each deflecting element (13) has a radial inner end with a first end section (section close to annotation 14 in fig.1) and a radial outer end with a second end section (section close to annotation 13 in fig.1),

Otani does not discloses each having at least one downward- pointing curved and/or bent shape portion and wherein the first and second end sections to be directed/shaped downward. 
Otani and Daimaru disclose both art in the same field of endeavor (i.e. comminution).

    PNG
    media_image2.png
    384
    463
    media_image2.png
    Greyscale

Daimaru, in a similar art, teaches in a separator (20) of a vertical mill (see fig.11) with deflection element (29) to have at least one downward-pointing curved and/or bent portion (see para.[0089]-[0090] additionally see fig.9). Daimaru teaches the deflection elements to be able to improve classification performance and also deflect large diameter particles (Para.[0012] and [0086]).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani with the deflection elements to have at least one downward-pointing curved and/or bent portion as taught by Daimaru, as it would be beneficiary to Otani, to be able to deflect large diameter particles.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Daimaru, 29) extends over the entire width between two neighboring guide vanes (Otani, 14).
Regarding claim 3,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Daimaru, 29) extends from the guide vane assembly (Otani, V) into the separating zone (Otani, space between elements 14 and 21 see fig.1) and/or into the annular space.
Regarding claim 4,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Daimaru, 29) has a variable radius (Daimaru, see fig.9) of curvature in a partial section in the radial direction of the guide vane assembly (Daimaru, see fig.9 show two sections where the radius varies).

    PNG
    media_image3.png
    357
    520
    media_image3.png
    Greyscale

Regarding claim 6, 
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein at least one of the first and second end sections is straight (Daimaru, fig.9).
Regarding claim 8, (Currently Amended)
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses at least one second end section (Daimaru, see fig.9), or if the second end section is an arc-shaped section (Daimaru, the second section is the bottom section including the curve), a straight prolongation of the second end section, which is tangential to a curvature at an end point of the second end section, runs at an angle to a horizontal (Daimaru, fig.9 shown the curvature with an In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Examiner notes, the recitation of “a straight prolongation of the second end section which is tangential to a curvature at an end point of the section” is not part of tangible structure. 
Regarding claim 9, (Currently Amended)
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein the first end section (Daimaru, fig.9, the first section is the top section including half of the curve) of at least one of the deflecting elements (Daimaru, 29), its straight prolongation, which is tangential to a curvature at an endpoint of the first end section, and the second end section (Daimaru, fig.9 the second section is the bottom section including half of the curve) of the same 
and since no criticality is recited for the first end section and the second end section to be an arc-shaped section with the angle to be greater than or equal to 90 degrees and well known in the mechanical art for arc shaped curvature to have different shape and angle deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the first end section and the second end section to be an arc-shaped section with the angle to be greater than or equal to 90 degrees to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Examiner notes, the recitation of “a straight prolongation of the second end section which is tangential to a curvature at an end point of the section” is not part of tangible structure.
Regarding claim 10, (Currently Amended)
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Examiner notes, the recitation of “a straight prolongation of the second end section which is tangential to a curvature at an end point of the section” is not part of tangible structure.
Regarding claim 11,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.

Regarding claim 20,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani Discloses a mill having the separator (Para.[0018]).
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Daimaru as applied to claim 1 above, and further in view of Markus EP Publication (1,153,661) hereinafter Markus.
Regarding claim 12,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani discloses the separating zone (space between elements 14 and 21 see fig.1) to be in front of an inner circumference of the guide vane assembly (V), but does not disclose the at least one vertical flap element extending into the separating zone.
Otani and Markus disclose both art in the same field of endeavor (i.e. comminution).
Markus, in a similar art, teaches in a separator of a vertical mill (fig.1) with at least one vertical flap element (5) extending into the separating zone (17) is arranged on an inner circumference of the guide vane assembly (10, see fig.2). Markus teaches the vertical flap element to be able to optimize the flow of material (Pag.4 line 21).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani, with a flap element as taught by Markus, as it would be beneficiary to Otani, to be able to optimize the flow of material (Pag.4 line 21).
Regarding claim 13, (Currently Amended)

Otani as modified by Markus, discloses wherein the flap element (Markus, 5) can swivel about a vertical axis (Markus, 9). 
Regarding claim 14, (Currently Amended)
The prior art Otani as modified by Daimaru and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein the flap element (Markus, 5) is arranged on an inner end face of the vertical guide vane (Markus, 10, see fig.2).
Regarding claim 15, (Currently Amended)
The prior art Otani as modified by Daimaru and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein a length of the flap element (Markus, 5) is equal to a length of the vertical guide vane (Markus, 10, see fig.4).
Regarding claim 16,
The prior art Otani as modified by Daimaru and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein the flap element (Markus, 5) has at least one horizontal slot (hole occupied by element 16).
Regarding claim 17,
The prior art Otani as modified by Daimaru and Markus, discloses all limitations in claim 12.

Regarding claim 18,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani does not disclose wherein the annular space tapers toward the top.
Markus, in the similar art, teaches in a separator of a vertical mill (fig.1) with wherein the annular space (space occupied by arrow element 3, see fig.1) tapers toward the top (see fig.1). Markus teaches the tapers portion to be able to facilitate and guide the flow of material (Pag.4 line 18-20).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani, with a tapers portion as taught by Markus, as it would be beneficiary to Otani, to be able to facilitate and guide the flow of material (Pag.4 line 18-20).
Regarding claim 19,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani does not disclose wherein the guide vane assembly has at least one swirl breaker.
Markus, in a similar art, teaches in a separator of a vertical mill (fig.1) having a guide vane assembly (10) has at least one swirl breaker (5). Markus teaches the swirl breaker to be able to optimize the flow of material (Pag.4 line 21).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani, with a swirl breaker as taught by M, as it would be beneficiary to Otani, to be able to optimize the flow of material (Pag.4 line 21).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 03/09/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn and a new 35 U.S.C. 112 rejection is given.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to Applicant’s argument of pages 2-5, Applicant stated that element 29 of reference Daimaru is not so much a deflector therefore no advantage for the deflection itself is taught or suggested by the reference, Applicant also stated that the reference Daimaru does not teach multiple rectifying mechanism and further stated that any modification of the cited references can only be done utilizing hindsight.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Both references (i.e. reference (Otani) and reference (Daimaru)) are drawn to vertical roller mill (Otani fig.27) and reference (Daimaru fig.1) with separators. Reference Otani discloses multiple deflectors extending between a plurality of guide vanes. The deflectors of reference Otani are pointed downwardly but does not disclose a curve shape and to cure this deficiency, Examiner relies on the secondary reference Daimaru which teaches a deflector with a curved shape to facilitate deflection of large diameter particles. Applicant stated that element 29 is not some much of a deflector and referred to para.[0086] however the same paragraph recited element 29 (rectifying mechanism) is used to deflect large diameter particles. The primary reference discloses multiple 
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Obento BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

March 16, 2022

/S.O.B./Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725